Citation Nr: 1719542	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-49 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 25, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2014 travel Board hearing.  A transcript of this hearing has been associated with the record.

In October 2014, the Board remanded this matter to the RO with instructions to obtain relevant Social Security Administration (SSA) documents and associate them with the record, to obtain a medical opinion by a vocational rehabilitation specialist regarding the Veteran's employability, and to readjudicate the matter.  The Board finds that there has been substantial compliance with the March 2016 remand directives and that the matters are now properly before the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

An August 2016 rating decision granted TDIU with an effective date of January 25, 2011.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was filed on April 6, 2010.

2.  The Veteran's claim to reopen for service connection for Posttraumatic Stress Disorder (PTSD) was filed on January 25, 2011.

3.  The Veteran's claim for service connection for PTSD was granted in July 2012 and assigned an effective date of January 25, 2011.

4.  The Veteran's claim for a TDIU was granted in August 2016 and was based entirely on the effects of the Veteran's PTSD on his employability.

5.  Prior to January 25, 2011, the Veteran's service-connected disabilities did not prevent the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to January 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).


Duty to Notify

Initial disability rating issues and earlier effective dates are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159 (b)(3)(i) (2016) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

Duty to Assist

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here, the Veteran's service treatment records, private medical records, SSA and VA medical records are associated with the Veteran's claims file.  The Veteran was afforded VA examinations in May 2010, January 2015, and April 2016.  VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159 (e) (West 2014).

Analysis

The Veteran contends that an effective date earlier than January 25, 2011 is warranted for the grant of TDIU.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a). 

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See, Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

With regard to the appropriate regulations to apply when determining an effective date for the award of a TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the United States Court of Appeals for Veterans Claims (Court) stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice at 456.  Rather, where a TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.  

Therefore, given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran filed his claim for TDIU on April 5, 2010.  The Veteran reported that he was still working but expected to leave his employment in May 2010 due to ill health and disabilities.  He indicated that the service-connected seizure disorder and peripheral neuropathy caused his unemployability.  At that time, the Veteran was service connected for coronary artery disease at 0 percent, seizure disorder at 40 percent, diabetes mellitus, type 2, at 20 percent, peripheral neuropathy bilateral lower extremities at 10 percent each, and peripheral neuropathy bilateral upper extremities at 10 percent each.  The Veteran had a combined disability rating of 70 percent.  

The Veteran was afforded a VA examination in May 2010 and the examiner opined that despite the Veteran's service-connected disabilities, he could function in a sedentary employment setting.  The examiner noted that the Veteran's seizure disorder resulted in mild limitation and that the last seizure was more than 1 year ago.  With regard to diabetes, it was indicated that there were no limitations.  With regard to peripheral neuropathy of the right and left lower extremities, it was indicated that the mild limitation due to limited standing.  However, as the Veteran's claim for PTSD had not yet been granted, this examination did not take it into consideration.

The Veteran submitted an opinion from a Dr. A. K. dated May 2010 which states that the Veteran "suffers from multiple chronic disease processes.  It is advisable for him at this time to pursue retirement due to his health issue."  No rationale was provided, nor was a description of the "chronic disease process," and as such, the Board finds this opinion to be of no probative value.

A July 2010 SSA Disability Determination and Transmittal listed the primary diagnosis as "Disorders of Back (discogenic and degenerative)" and listed the secondary diagnosis as "Diabetes mellitus" and assigned a disability began date of May 28, 2010.  The Board notes that the primary diagnosis of Disorders of Back is a nonservice-connected disability.  Although not bound by an SSA determination, the Board has given consideration to the July 2010 SSA determination and medical records received from SSA.  See, Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also, Martin v. Brown, 4 Vet. App. 136, 140 (1993).  See also, 38 C. F. R. §§ 3.341, 4.16, 4.19 (2016) (in determining whether TDIU is warranted, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities).  

The Veteran filed a claim to reopen PTSD on January 25, 2011.  Subsequently, the Veteran was afforded a VA PTSD examination in September 2012.  The examiner opined levels of limitation for each of the Veteran's service connected disabilities as either "no limitations" or "mild", excluding PTSD (which had been granted in July 2012 at 50 percent).  The examiner opined separately that the Veteran's PTSD symptoms were "not severe enough to prevent the Veteran from being able to maintain substantial gainful employment."  The examiner failed to provide an opinion regarding whether the Veteran was rendered unemployable based on the levels of limitation noted for the remaining service-connected disabilities, nor did she opine as to their combined effect on the Veteran's employability.  As such, the Board found this examination to be inadequate.

In July 2012, the Veteran's claim for PTSD was reopened and granted at 50 percent, effective January 25, 2011.

The Veteran submitted an opinion from his VA primary care physician dated April 2014, who opined that the Veteran's physical condition, to include numerous nonservice-connected disabilities, precluded him from successful employment in any job "requiring significant physical exertion."  The Board found this opinion to be inadequate.  As discussed above, consideration may not be given to the impairment caused by the nonservice-connected back disorder when determining whether an individual veteran is entitled to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Therefore this opinion is of no probative value.  

The Veteran was afforded a VA PTSD examination in January 2015, in which the examiner noted the "Veteran clearly shows significant signs of long-term PTSD."  The examiner opined that due to his PTSD, the Veteran "could not return to work if he needed to" and that he is "not gainfully employable."  The Board finds this examination to be highly probative towards the issue of TDIU.

On VA examination in April 2016, the examiner noted the Veteran's service-connected disabilities.  It was indicated that the coronary artery disease was currently stable and is requiring no medications other than Atenolol/HCTZ/Lisinopril for hypertension and aspirin daily prophylactically, as well as Atorvastatin 40 mg daily for lipid management . It was indicated that the Veteran's diabetes is in fairly good control and actually recently improved with some weight loss.  It was noted that he was on daily Insulin.  With regard to his seizure disorder, the examiner indicated that mental health notes in2015 and 2016 show that the Veteran was taking only Dilantin and here have been no major seizures at all.  The examiner noted that the Veteran last worked as a middle school English teacher in 2010.  It was indicated that by definition this is essentially a sedentary job; no strenuous, no physical demands apply, and ambulation is minimal. The examiner noted that an examination done in September 2012 related that the Veteran stated he could no longer do the job because it was too stressful.  Apparently stress seems to bring on his seizures, but indicated that the was no documentation of this in the C file that he could locate.  The examiner noted that the Veteran also complained of COPD with nasal oxygen requirements due to shortness of breath, as well as chronic lower back issues which made it difficult for him to stand; however, neither of these disabilities is service connected.  The examiner concluded based on the service-connected disabilities other than PTSD that the Veteran is fully capable of performing the essential duties of a middle school English teacher, as long as he has the ability to sit and take breaks as needed, and also as long as he does not have to perform any prolonged walking/standing and has ready access to glucose for his diabetes. 

In August 2016, the Veteran's PTSD rating was raised from 50 percent to 70 percent, and his claim for TDIU was granted, effective from January 25, 2011, to January 12, 2015, on which his schedular evaluation was established as 100 percent.

The weight of the evidence does not demonstrate that the Veteran was unable to obtain or retain substantially gainful employment due to service-connected disability or disabilities alone prior to January 25, 2011.  As noted above, the Veteran filed a claim for PTSD in January 2012 which was granted in July 2012 and initially assigned a 50 percent rating, effective January 25, 2011.  Prior to the January 2015 VA PTSD examination, the evidence shows that the Veteran worked until May 2010 at a teacher.  In the April 2010 application for TDIU, the Veteran reported that the service-connected seizure disorder and bilateral lower extremity peripheral neuropathy impacted his ability to work. The evidence shows that the Veteran's was awarded Social Security disability benefits on the basis of a non-service connected back disorder and diabetes mellitus.  The evidence includes the May 2010 VA examination report which shows that the examiner opined that despite the Veteran's service-connected disabilities, he could function in a sedentary employment setting.  The examiner noted that the Veteran's seizure disorder resulted in mild limitation and that the last seizure was more than 1 year ago.  With regard to diabetes, it was indicated that there were no limitations.  With regard to peripheral neuropathy of the right and left lower extremities, it was indicated that the mild limitation due to limited standing.  The record also includes the April 2016 VA examination report which includes an opinion that based on the service-connected disabilities other than PTSD that the Veteran is fully capable of performing the essential duties of a middle school English teacher, as long as he has the ability to sit and take breaks as needed, and also as long as he does not have to perform any prolonged walking/standing and has ready access to glucose for his diabetes.  Service connection for PTSD was established effective as of January 25, 2001 and the evidence shows that TDIU is warranted based on the service-connected disabilities and particularly PTSD based on the January 2015 VA examination report.  Because the Veteran's PTSD symptoms formed the basis for the grant of the TDIU, the earliest effective date for the TDIU is the effective date for the grant of service connection for PTSD, which is January 25, 2011.  The Board finds that the weight of the evidence of record reflects that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities which include PTSD during the period beginning January 25, 2011 and that entitlement to a TDIU prior to that date is not demonstrated.  


ORDER

Entitlement to a TDIU prior to January 25, 2011 is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


